Exhibit 10.1

PREPARED BY, RECORDING
REQUESTED BY, AND WHEN
RECORDED MAIL TO:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York  10017
Attention:  Susan D. Kennedy, Esq.

(SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY)

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (CALIFORNIA)

by and from

MARVELL TECHNOLOGY, INC.,
a Delaware corporation, “Trustor”

to

FIRST AMERICAN TITLE INSURANCE COMPANY, “Trustee”

in favor of

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
in its capacity as Agent, “Beneficiary”

Dated as of May 18, 2007

Location:

 

Santa Clara, California

 

 

County:

 

Santa Clara

 

 

 

 

 

APN: 104-52-006, 012, 022 & 023

 

 

ARB: 104-44-001, 002, 003 & 004

 

 

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN


--------------------------------------------------------------------------------


DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (CALIFORNIA)

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (CALIFORNIA) (this “Deed of Trust”) is dated as of
May      , 2007 by and from Marvell Technology, Inc., a Delaware corporation
(“Trustor”), whose address is 5488 Marvell Lane, Santa Clara, California 95054
to First American Title Insurance Company, a California corporation (“Trustee”)
with an office at 1 First American Way, Santa Ana, California 92707 for the
benefit of Credit Suisse, Cayman Islands Branch, as administrative agent (in
such capacity, “Agent”) for the Secured Parties as defined in the Credit
Agreement (defined below), having an address at Eleven Madison Avenue, New York,
NY 10010 (Agent, together with its successors and assigns, “Beneficiary”).

The maximum principal amount of obligations secured by this instrument is
$400,000,000.00 plus any obligations arising under any Hedging Agreement (as
defined in the Credit Agreement) from time to time.

ARTICLE 1
DEFINITIONS


SECTION 1.1            DEFINITIONS.  ALL CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO THEM IN THAT CERTAIN
CREDIT AGREEMENT DATED AS OF NOVEMBER 8, 2006 (AS THE SAME MAY BE AMENDED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“CREDIT AGREEMENT”) AMONG MARVELL TECHNOLOGY GROUP LTD. (“BORROWER”), THE
LENDERS PARTY THERETO AND CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


(A)   “EVENT OF DEFAULT”:  AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE
CREDIT AGREEMENT.


(B)   “GUARANTEE”: THE GUARANTEE AGREEMENT DATED AS OF NOVEMBER 8, 2006 AMONG
BORROWER, THE GUARANTORS PARTY THERETO (INCLUDING GRANTOR) AND THE BENEFICIARY.


(C)   “LOAN PARTIES”: COLLECTIVELY, EACH BORROWER AND EACH GUARANTOR.


(D)   “OBLIGATIONS”:  (I) ALL PRINCIPAL OF ALL LOANS OUTSTANDING FROM TIME TO
TIME UNDER THE CREDIT AGREEMENT, ALL INTEREST (INCLUDING POST PETITION INTEREST)
ON SUCH LOANS AND ALL OTHER AMOUNTS NOW OR HEREAFTER PAYABLE BY THE BORROWER
PURSUANT TO THE LOAN DOCUMENTS AND (II) ALL OBLIGATIONS (IF ANY) DESIGNATED BY
THE BORROWER AS ADDITIONAL OBLIGATIONS PURSUANT TO SECTION 6 OF THE GUARANTEE.


(E)   “POST-PETITION INTEREST”: ANY INTEREST THAT ACCRUES AFTER THE COMMENCEMENT
OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY
OR REORGANIZATION OF THE BORROWER (OR WOULD ACCRUE BUT FOR THE OPERATION OF
APPLICABLE BANKRUPTCY OR INSOLVENCY LAWS), WHETHER OR NOT SUCH INTEREST IS
ALLOWED OR ALLOWABLE AS A CLAIM IN ANY SUCH PROCEEDING.


(F)    “SECURED OBLIGATIONS”:  THE PAYMENT OF ALL OBLIGATIONS OF TRUSTOR NOW OR
HEREAFTER EXISTING UNDER THE LOAN DOCUMENTS AND THE HEDGING AGREEMENT (TOGETHER,
THE “FINANCE DOCUMENTS”), WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
AND WHETHER FOR PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST, FEES, PREMIUMS,
PENALTIES, INDEMNIFICATIONS, CONTRACT CAUSES OF ACTION, COSTS, EXPENSES OR
OTHERWISE.


(G)   “SECURED PARTIES”:  THE HOLDERS FROM TIME TO TIME OF THE SECURED
OBLIGATIONS, THE TRUSTEE AND THE BENEFICIARY.


--------------------------------------------------------------------------------



(H)   “SECURITY AGREEMENT”: THE SECURITY AGREEMENT DATED AS OF MAY 8, 2007 AMONG
THE GUARANTORS PARTY THERETO AND THE BENEFICIARY.


(I)    “TRUST PROPERTY”:  THE REAL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED
HERETO AND INCORPORATED HEREIN BY THIS REFERENCE, TOGETHER WITH ANY GREATER
ESTATE IN SUCH REAL PROPERTY AS HEREAFTER MAY BE ACQUIRED BY TRUSTOR (THE
“LAND”), AND ALL OF TRUSTOR’S RIGHT, TITLE AND INTEREST IN AND TO (1) ALL
IMPROVEMENTS NOW OWNED OR HEREAFTER ACQUIRED BY TRUSTOR, NOW OR AT ANY TIME
SITUATED, PLACED OR CONSTRUCTED UPON THE LAND (THE “IMPROVEMENTS”; THE LAND AND
IMPROVEMENTS ARE COLLECTIVELY REFERRED TO AS THE “PREMISES”), (2) ALL MATERIALS,
SUPPLIES, EQUIPMENT, APPARATUS AND OTHER ITEMS OF PERSONAL PROPERTY NOW OWNED OR
HEREAFTER ACQUIRED BY TRUSTOR AND NOW OR HEREAFTER ATTACHED TO, INSTALLED IN OR
USED IN CONNECTION WITH ANY OF THE IMPROVEMENTS OR THE LAND, AND WATER, GAS,
ELECTRICAL, TELEPHONE, STORM AND SANITARY SEWER FACILITIES AND ALL OTHER
UTILITIES WHETHER OR NOT SITUATED IN EASEMENTS (THE “FIXTURES”), (3) ALL
ACCOUNTS, INSTRUMENTS, INVENTORY AND EQUIPMENT (AS EACH SUCH TERM IS DEFINED IN
THE UCC) NOW OWNED OR HEREAFTER ACQUIRED BY TRUSTOR AND NOW OR HEREAFTER AFFIXED
TO, PLACED UPON, USED IN CONNECTION WITH, ARISING FROM OR OTHERWISE RELATED TO
THE PREMISES (THE “PERSONALTY”), (4) ALL DEPOSIT ACCOUNTS (AS DEFINED IN THE
UCC) IN WHICH A SECURITY INTEREST HAS BEEN GRANTED PURSUANT TO THE SECURITY
AGREEMENT (THE “DEPOSIT ACCOUNTS”), (5) ALL LEASES, LICENSES, CONCESSIONS,
OCCUPANCY AGREEMENTS OR OTHER AGREEMENTS (WRITTEN OR ORAL, NOW OR AT ANY TIME IN
EFFECT) TO WHICH TRUSTOR IS A PARTY WHICH GRANT TO ANY PERSON A POSSESSORY
INTEREST IN, OR THE RIGHT TO USE, ALL OR ANY PART OF THE TRUST PROPERTY,
TOGETHER WITH ALL RELATED SECURITY AND OTHER DEPOSITS (THE “LEASES”), (6) ALL OF
THE RENTS, REVENUES, ROYALTIES, INCOME, PROCEEDS, PROFITS, SECURITY AND OTHER
TYPES OF DEPOSITS, AND OTHER BENEFITS PAID OR PAYABLE BY PARTIES TO THE LEASES
FOR USING, LEASING, LICENSING POSSESSING, OPERATING FROM, RESIDING IN, SELLING
OR OTHERWISE ENJOYING THE PREMISES (THE “RENTS”), (7) ALL OTHER AGREEMENTS, SUCH
AS CONSTRUCTION CONTRACTS, ARCHITECTS’ AGREEMENTS, ENGINEERS’ CONTRACTS, UTILITY
CONTRACTS, MAINTENANCE AGREEMENTS, MANAGEMENT AGREEMENTS, SERVICE CONTRACTS,
LISTING AGREEMENTS, GUARANTIES, WARRANTIES, PERMITS, LICENSES, CERTIFICATES AND
ENTITLEMENTS IN ANY WAY RELATING TO THE CONSTRUCTION, USE, OCCUPANCY, OPERATION,
MAINTENANCE, ENJOYMENT OR OWNERSHIP OF THE PREMISES (THE “PROPERTY AGREEMENTS”),
EXCLUDING ANY AGREEMENT TO THE EXTENT THAT (BUT ONLY AS LONG AS) THE TERMS
THEREOF PROHIBIT THE ASSIGNMENT OF, OR GRANTING A SECURITY INTEREST IN, SUCH
AGREEMENT (IT BEING UNDERSTOOD AND AGREED, HOWEVER, (I) THAT NOTWITHSTANDING THE
FOREGOING, ALL RIGHTS TO PAYMENT FOR MONEY DUE OR TO BECOME DUE PURSUANT TO ANY
SUCH EXCLUDED AGREEMENT SHALL BE SUBJECT TO THE SECURITY INTERESTS CREATED BY
THIS DEED OF TRUST AND (II) SUCH EXCLUDED AGREEMENT SHALL OTHERWISE BE SUBJECT
TO THE SECURITY INTERESTS CREATED BY THIS DEED OF TRUST UPON RECEIVING ANY
NECESSARY APPROVALS OR WAIVERS PERMITTING THE ASSIGNMENT THEREOF), (8) ALL
RIGHTS, PRIVILEGES, TENEMENTS, HEREDITAMENTS, RIGHTS-OF-WAY, EASEMENTS,
APPENDAGES AND APPURTENANCES APPERTAINING TO THE FOREGOING, (9) ALL PROPERTY TAX
REFUNDS PAYABLE TO TRUSTOR WITH RESPECT TO THE PREMISES (THE “TAX REFUNDS”),
(10) ALL ACCESSIONS, REPLACEMENTS AND SUBSTITUTIONS FOR ANY OF THE FOREGOING AND
ALL PROCEEDS THEREOF (THE “PROCEEDS”), (11) SUBJECT TO THE TERMS OF THE CREDIT
AGREEMENT GOVERNING INSURANCE PROCEEDS, ALL INSURANCE POLICIES, UNEARNED
PREMIUMS THEREFOR AND PROCEEDS FROM SUCH POLICIES COVERING ANY OF THE ABOVE
PROPERTY NOW OR HEREAFTER ACQUIRED BY TRUSTOR WITH RESPECT TO THE PREMISES (THE
“INSURANCE”), AND (12) SUBJECT TO THE TERMS OF THE CREDIT AGREEMENT GOVERNING
CONDEMNATION AWARDS, ALL AWARDS, DAMAGES, REMUNERATIONS, REIMBURSEMENTS,
SETTLEMENTS OR COMPENSATION HERETOFORE MADE OR HEREAFTER TO BE MADE BY ANY
GOVERNMENTAL AUTHORITY PERTAINING TO ANY CONDEMNATION OR OTHER TAKING (OR ANY
PURCHASE IN LIEU THEREOF) OF ALL OR ANY PORTION OF THE LAND, IMPROVEMENTS,
FIXTURES OR PERSONALTY (THE “CONDEMNATION AWARDS”).  AS USED IN THIS DEED OF
TRUST, THE TERM “TRUST PROPERTY” SHALL MEAN ALL OR, WHERE THE CONTEXT PERMITS OR
REQUIRES, ANY PORTION OF THE ABOVE OR ANY INTEREST THEREIN.


(J)    “UCC”:  THE UNIFORM COMMERCIAL CODE OF CALIFORNIA OR, IF THE CREATION,
PERFECTION AND ENFORCEMENT OF ANY SECURITY INTEREST HEREIN GRANTED IS GOVERNED
BY THE LAWS OF A STATE OTHER THAN CALIFORNIA, THEN, AS TO THE MATTER IN
QUESTION, THE UNIFORM COMMERCIAL CODE IN EFFECT IN THAT STATE.

2


--------------------------------------------------------------------------------



ARTICLE 2
GRANT


SECTION 2.1            GRANT. TO SECURE THE FULL AND TIMELY PAYMENT OF THE
OBLIGATIONS AND THE FULL AND TIMELY PERFORMANCE OF THE SECURED OBLIGATIONS,
TRUSTOR GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS AND CONFIRMS, UNTO THE TRUSTEE
FOR THE BENEFIT OF BENEFICIARY, WITH POWER OF SALE AS DESCRIBED HEREIN AND RIGHT
OF ENTRY AND POSSESSION, THE TRUST PROPERTY, SUBJECT, HOWEVER, ONLY TO THE
MATTERS SET FORTH ON EXHIBIT B ATTACHED HERETO (THE “PERMITTED ENCUMBRANCES”)
AND TO PERMITTED LIENS, TO HAVE AND TO HOLD THE TRUST PROPERTY TO TRUSTEE AND
BENEFICIARY, AND TRUSTOR DOES HEREBY BIND ITSELF, ITS SUCCESSORS AND ASSIGNS TO
WARRANT AND FOREVER DEFEND THE TITLE TO THE TRUST PROPERTY UNTO BENEFICIARY.


THIS GRANT IS MADE IN TRUST, THAT IF THE TRUSTOR SHALL PAY AND PERFORM OR CAUSE
TO BE PAID AND PERFORMED ALL OF THE OBLIGATIONS AND SHALL PAY AND PERFORM OR
CAUSE TO BE PAID AND PERFORMED ALL OF THE SECURED OBLIGATIONS IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS, THEN THIS CONVEYANCE SHALL BE NULL AND VOID AND
MAY BE CANCELED OF RECORD AT THE REQUEST AND COST OF THE TRUSTOR AS PROVIDED IN
SECTION 7.7, WHICH COST TRUSTOR HEREBY AGREES TO PAY; PROVIDED, HOWEVER, THAT
IF, AT ANY TIME, THERE SHALL BE ANY EVENT OF DEFAULT, AS DEFINED HEREINBELOW,
THEN BENEFICIARY AND TRUSTEE SHALL BE ENTITLED TO EXERCISE THE REMEDIES SET
FORTH IN ARTICLE 4 AND SECTION 8.3 BELOW.


ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS

Trustor warrants, represents and covenants to Beneficiary as follows:

Section 3.1            Title to Trust Property and Lien of this Instrument. 
Trustor owns the Trust Property free and clear of any liens, claims or
interests, except the Permitted Encumbrances and Permitted Liens.  This Deed of
Trust creates valid, enforceable first priority liens and security interests
against the Trust Property, except for Permitted Encumbrances and Permitted
Liens.

Section 3.2            First Lien Status.  Trustor shall preserve and protect
the first lien and security interest status of this Deed of Trust.  If any lien
or security interest other than a Permitted Encumbrance or a Permitted Lien is
asserted against the Trust Property, Trustor shall promptly, and at its expense,
(a) give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be released or contest the
same as required by and in compliance with the Credit Agreement (including, if
applicable under the Credit Agreement, the requirement of providing a bond or
other security satisfactory to Beneficiary).

Section 3.3            Payment and Performance.  Trustor covenants and agrees
that, so long as any part of the Obligations shall remain unpaid, any Letter of
Credit shall be outstanding, any Secured Party shall have any Commitment or any
Hedge Agreement shall be in effect, Trustor shall perform and observe all of the
terms, covenants and agreements set forth in the Loan Documents on its part to
be performed or observed (including without limitation the Guarantee) or that
Borrower has agreed to cause Trustor to perform or observe.

Section 3.4            Replacement of Fixtures.  Trustor shall not, without the
prior written consent of Beneficiary, permit any of the Fixtures owned or leased
by Trustor to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance, repair or in order to
replace the Fixture with a Fixture of substantially the same quality, or is
permitted to be removed by the Credit Agreement.

Section 3.5            Insurance; Condemnation Awards and Insurance Proceeds.

3


--------------------------------------------------------------------------------



(A)   INSURANCE.  TRUSTOR SHALL MAINTAIN OR CAUSE TO BE MAINTAINED WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO
THE TRUST PROPERTY AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED
AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN
SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH
PERSONS.  EACH SUCH POLICY OF INSURANCE SHALL NAME BENEFICIARY AS THE LOSS PAYEE
(OR, IN THE CASE OF LIABILITY INSURANCE, AN ADDITIONAL INSURED) THEREUNDER FOR
THE RATABLE BENEFIT OF THE SECURED PARTIES.  IN ADDITION TO THE FOREGOING, IF
ANY PORTION OF THE PREMISES IS LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH
FLOOD INSURANCE HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT
OF 1968 (OR ANY AMENDMENT OR SUCCESSOR ACT THERETO) (THE “ACT’), THEN TRUSTOR
SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, WITH A FINANCIALLY SOUND AND
REPUTABLE INSURER, FLOOD INSURANCE IN AN AMOUNT SUFFICIENT TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS PROMULGATED PURSUANT TO SUCH ACT.


(B)   CONDEMNATION AWARDS.  ALL CONDEMNATION AWARDS AWARDED TO TRUSTOR SHALL BE
REINVESTED AND/OR APPLIED IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT,
INCLUDING WITHOUT LIMITATION SECTION 2.09 THEREOF, THE PROVISIONS OF WHICH ARE
INCORPORATED HEREIN BY THIS REFERENCE.


(C)   INSURANCE PROCEEDS.  ALL PROCEEDS OF ANY INSURANCE POLICIES REQUIRED UNDER
THE LOAN DOCUMENTS RELATING TO THE TRUST PROPERTY SHALL BE REINVESTED AND/OR
APPLIED IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT, INCLUDING WITHOUT
LIMITATION SECTION 2.09 THEREOF, THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN
BY THIS REFERENCE.


ARTICLE 4
DEFAULT AND FORECLOSURE


SECTION 4.1            REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, BENEFICIARY AND TRUSTEE, OR EITHER OF THEM, MAY, AT
THEIR ELECTION, EXERCISE ANY OR ALL OF THE FOLLOWING RIGHTS, REMEDIES AND
RECOURSES:


(A)   ACCELERATION.  SUBJECT TO ANY PROVISIONS OF THE LOAN DOCUMENTS PROVIDING
FOR THE AUTOMATIC ACCELERATION OF THE OBLIGATIONS UPON THE OCCURRENCE OF CERTAIN
EVENTS OF DEFAULT, DECLARE THE OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT FURTHER NOTICE, PRESENTMENT, PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION, DEMAND OR ACTION OF ANY NATURE WHATSOEVER (EACH OF WHICH
HEREBY IS EXPRESSLY WAIVED BY TRUSTOR), WHEREUPON THE SAME SHALL BECOME
IMMEDIATELY DUE AND PAYABLE.


(B)   ENTRY ON TRUST PROPERTY.  ENTER THE TRUST PROPERTY AND TAKE EXCLUSIVE
POSSESSION THEREOF AND OF ALL BOOKS, RECORDS AND ACCOUNTS RELATING THERETO OR
LOCATED THEREON.  IF TRUSTOR REMAINS IN POSSESSION OF THE TRUST PROPERTY
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND
WITHOUT BENEFICIARY’S PRIOR WRITTEN CONSENT, BENEFICIARY OR TRUSTEE MAY INVOKE
ANY LEGAL REMEDIES TO DISPOSSESS TRUSTOR.


(C)   OPERATION OF TRUST PROPERTY.  HOLD, LEASE, DEVELOP, MANAGE, OPERATE OR
OTHERWISE USE THE TRUST PROPERTY UPON SUCH TERMS AND CONDITIONS AS BENEFICIARY
OR TRUSTEE MAY DEEM REASONABLE UNDER THE CIRCUMSTANCES (MAKING SUCH REPAIRS,
ALTERATIONS, ADDITIONS AND IMPROVEMENTS AND TAKING OTHER ACTIONS, FROM TIME TO
TIME, AS BENEFICIARY OR TRUSTEE DEEMS NECESSARY OR DESIRABLE), AND APPLY ALL
RENTS AND OTHER AMOUNTS COLLECTED BY BENEFICIARY IN CONNECTION THEREWITH IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4.7.


(D)   SALE.  INSTITUTE PROCEEDINGS FOR SALE OF THE TRUST PROPERTY, EITHER BY
JUDICIAL ACTION OR BY POWER OF SALE, IN WHICH CASE THE TRUST PROPERTY MAY BE
SOLD FOR CASH OR CREDIT IN ONE OR MORE PARCELS.  WITH RESPECT TO ANY NOTICES
REQUIRED OR PERMITTED UNDER THE UCC, TRUSTOR AGREES THAT TEN (10) DAYS’ PRIOR
WRITTEN NOTICE SHALL BE DEEMED COMMERCIALLY REASONABLE.  AT ANY SUCH SALE BY
VIRTUE OF ANY JUDICIAL PROCEEDINGS, POWER OF SALE, OR ANY OTHER LEGAL RIGHT,
REMEDY OR RECOURSE, THE TITLE TO AND RIGHT OF

4


--------------------------------------------------------------------------------



POSSESSION OF ANY SUCH PROPERTY SHALL PASS TO THE PURCHASER THEREOF, AND TO THE
FULLEST EXTENT PERMITTED BY LAW, TRUSTOR SHALL BE COMPLETELY AND IRREVOCABLY
DIVESTED OF ALL OF ITS RIGHT, TITLE, INTEREST, CLAIM, EQUITY, EQUITY OF
REDEMPTION, AND DEMAND WHATSOEVER, EITHER AT LAW OR IN EQUITY, IN AND TO THE
PROPERTY SOLD AND SUCH SALE SHALL BE A PERPETUAL BAR BOTH AT LAW AND IN EQUITY
AGAINST TRUSTOR, AND AGAINST ALL OTHER PERSONS CLAIMING OR TO CLAIM THE PROPERTY
SOLD OR ANY PART THEREOF, BY, THROUGH OR UNDER TRUSTOR.  BENEFICIARY OR ANY OF
THE SECURED PARTIES MAY BE A PURCHASER AT SUCH SALE.  IF BENEFICIARY OR SUCH
OTHER SECURED PARTY IS THE HIGHEST BIDDER, BENEFICIARY OR SUCH OTHER SECURED
PARTY MAY CREDIT THE PORTION OF THE PURCHASE PRICE THAT WOULD BE DISTRIBUTED TO
BENEFICIARY OR SUCH OTHER SECURED PARTY AGAINST THE OBLIGATIONS IN LIEU OF
PAYING CASH.  IN THE EVENT THIS DEED OF TRUST IS FORECLOSED BY JUDICIAL ACTION,
APPRAISEMENT OF THE TRUST PROPERTY IS WAIVED.


(E)   RECEIVER.  MAKE APPLICATION TO A COURT OF COMPETENT JURISDICTION FOR, AND
OBTAIN FROM SUCH COURT AS A MATTER OF STRICT RIGHT AND WITHOUT NOTICE TO TRUSTOR
OR REGARD TO THE ADEQUACY OF THE TRUST PROPERTY FOR THE REPAYMENT OF THE
OBLIGATIONS, THE APPOINTMENT OF A RECEIVER OF THE TRUST PROPERTY, AND TRUSTOR
IRREVOCABLY CONSENTS TO SUCH APPOINTMENT.  ANY SUCH RECEIVER SHALL HAVE ALL THE
USUAL POWERS AND DUTIES OF RECEIVERS IN SIMILAR CASES, INCLUDING THE FULL POWER
TO RENT, MAINTAIN AND OTHERWISE OPERATE THE TRUST PROPERTY UPON SUCH TERMS AS
MAY BE APPROVED BY THE COURT, AND SHALL APPLY SUCH RENTS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.7.


(F)    OTHER.  EXERCISE, WITH RESPECT TO THE TRUST PROPERTY ONLY, ALL OTHER
RIGHTS, REMEDIES AND RECOURSES GRANTED UNDER THE LOAN DOCUMENTS OR OTHERWISE
AVAILABLE AT LAW OR IN EQUITY.


SECTION 4.2            SEPARATE SALES.  THE TRUST PROPERTY MAY BE SOLD IN ONE OR
MORE PARCELS AND IN SUCH MANNER AND ORDER AS BENEFICIARY IN ITS SOLE DISCRETION
MAY ELECT.  THE RIGHT OF SALE ARISING OUT OF ANY EVENT OF DEFAULT SHALL NOT BE
EXHAUSTED BY ANY ONE OR MORE SALES.


SECTION 4.3            REMEDIES CUMULATIVE, CONCURRENT AND NONEXCLUSIVE. 
BENEFICIARY OR TRUSTEE SHALL HAVE ALL RIGHTS, REMEDIES AND RECOURSES GRANTED IN
THE LOAN DOCUMENTS AND AVAILABLE AT LAW OR EQUITY (INCLUDING THE UCC), WHICH
RIGHTS (A) SHALL BE CUMULATIVE AND CONCURRENT, (B) MAY BE PURSUED SEPARATELY,
SUCCESSIVELY OR CONCURRENTLY AGAINST TRUSTOR OR OTHERS OBLIGATED UNDER THE LOAN
DOCUMENTS, OR AGAINST THE TRUST PROPERTY, OR AGAINST ANY ONE OR MORE OF THEM, AT
THE SOLE DISCRETION OF BENEFICIARY, (C) MAY BE EXERCISED AS OFTEN AS OCCASION
THEREFOR SHALL ARISE, AND THE EXERCISE OR FAILURE TO EXERCISE ANY OF THEM SHALL
NOT BE CONSTRUED AS A WAIVER OR RELEASE THEREOF OR OF ANY OTHER RIGHT, REMEDY OR
RECOURSE, AND (D) ARE INTENDED TO BE, AND SHALL BE, NONEXCLUSIVE.  NO ACTION BY
BENEFICIARY OR TRUSTEE IN THE ENFORCEMENT OF ANY RIGHTS, REMEDIES OR RECOURSES
UNDER THE LOAN DOCUMENTS OR OTHERWISE AT LAW OR EQUITY SHALL BE DEEMED TO CURE
ANY EVENT OF DEFAULT.


SECTION 4.4            RELEASE OF AND RESORT TO COLLATERAL.  BENEFICIARY MAY
RELEASE, REGARDLESS OF CONSIDERATION AND WITHOUT THE NECESSITY FOR ANY NOTICE TO
OR CONSENT BY THE HOLDER OF ANY SUBORDINATE LIEN ON THE TRUST PROPERTY, ANY PART
OF THE TRUST PROPERTY WITHOUT, AS TO THE REMAINDER, IN ANY WAY IMPAIRING,
AFFECTING, SUBORDINATING OR RELEASING THE LIEN OR SECURITY INTEREST CREATED IN
OR EVIDENCED BY THE LOAN DOCUMENTS OR THEIR STATUS AS A FIRST AND PRIOR LIEN AND
SECURITY INTEREST IN AND TO THE TRUST PROPERTY.  FOR PAYMENT OF THE OBLIGATIONS,
BENEFICIARY OR TRUSTEE MAY RESORT TO ANY OTHER SECURITY IN SUCH ORDER AND MANNER
AS BENEFICIARY MAY ELECT.


SECTION 4.5            WAIVER OF REDEMPTION, NOTICE AND MARSHALLING OF ASSETS. 
TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND RELEASES (A) TO THE EXTENT NOT INCONSISTENT WITH THE
TERMS OF THE CREDIT AGREEMENT AND THE GUARANTEE, ALL BENEFIT THAT MIGHT ACCRUE
TO TRUSTOR BY VIRTUE OF ANY PRESENT OR FUTURE STATUTE OF LIMITATIONS OR LAW OR
JUDICIAL DECISION EXEMPTING THE TRUST PROPERTY FROM ATTACHMENT, LEVY OR SALE ON
EXECUTION OR PROVIDING FOR ANY STAY OF EXECUTION, EXEMPTION FROM CIVIL PROCESS,
REDEMPTION OR EXTENSION OF TIME FOR PAYMENT, (B) ALL NOTICES OF ANY EVENT OF
DEFAULT OTHER THAN ANY NOTICES SPECIFICALLY REQUIRED TO BE GIVEN UNDER ANY LOAN
DOCUMENT, (C) ALL NOTICES OF BENEFICIARY’S OR TRUSTEE’S ELECTION TO EXERCISE OR
THE ACTUAL EXERCISE OF ANY RIGHT, REMEDY

5


--------------------------------------------------------------------------------



OR RECOURSE PROVIDED FOR UNDER ANY LOAN DOCUMENT, OTHER THAN ANY NOTICES
SPECIFICALLY REQUIRED TO BE GIVEN UNDER ANY LOAN DOCUMENT, AND (D) ANY RIGHT TO
A MARSHALLING OF ASSETS OR A SALE IN INVERSE ORDER OF ALIENATION.


SECTION 4.6            DISCONTINUANCE OF PROCEEDINGS.  IF BENEFICIARY OR TRUSTEE
OR ANY OTHER SECURED PARTY SHALL HAVE PROCEEDED TO INVOKE ANY RIGHT, REMEDY OR
RECOURSE PERMITTED UNDER THE LOAN DOCUMENTS AND SHALL THEREAFTER ELECT TO
DISCONTINUE OR ABANDON IT FOR ANY REASON, BENEFICIARY OR TRUSTEE OR SUCH OTHER
SECURED PARTY, AS THE CASE MAY BE, SHALL HAVE THE UNQUALIFIED RIGHT TO DO SO
AND, IN SUCH AN EVENT, TRUSTOR, TRUSTEE, BENEFICIARY AND THE OTHER SECURED
PARTIES SHALL BE RESTORED TO THEIR FORMER POSITIONS WITH RESPECT TO THE
OBLIGATIONS, THE LOAN DOCUMENTS, THE TRUST PROPERTY AND OTHERWISE, AND THE
RIGHTS, REMEDIES, RECOURSES AND POWERS OF BENEFICIARY AND TRUSTEE AND THE OTHER
SECURED PARTIES SHALL CONTINUE AS IF THE RIGHT, REMEDY OR RECOURSE HAD NEVER
BEEN INVOKED, BUT NO SUCH DISCONTINUANCE OR ABANDONMENT SHALL WAIVE ANY EVENT OF
DEFAULT WHICH MAY THEN EXIST OR THE RIGHT OF BENEFICIARY OR TRUSTEE OR ANY OTHER
SECURED PARTY THEREAFTER TO EXERCISE ANY RIGHT, REMEDY OR RECOURSE UNDER THE
LOAN DOCUMENTS FOR SUCH EVENT OF DEFAULT.


SECTION 4.7            APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY SALE OF,
AND THE RENTS AND OTHER AMOUNTS GENERATED BY THE HOLDING, LEASING, MANAGEMENT,
OPERATION OR OTHER USE OF THE TRUST PROPERTY, SHALL BE APPLIED BY BENEFICIARY
(OR THE RECEIVER, IF ONE IS APPOINTED) IN THE FOLLOWING ORDER UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW:


(A)   FIRST, TO THE PAYMENT OF THE COSTS AND EXPENSES OF TAKING POSSESSION OF
THE TRUST PROPERTY AND OF HOLDING, USING, LEASING, REPAIRING, IMPROVING AND
SELLING THE SAME, INCLUDING, WITHOUT LIMITATION (1) RECEIVER’S FEES AND
EXPENSES, INCLUDING THE REPAYMENT OF THE AMOUNTS EVIDENCED BY ANY RECEIVER’S
CERTIFICATES, (2) COURT COSTS, (3) ATTORNEYS’ AND ACCOUNTANTS’ FEES AND
EXPENSES, AND (4) COSTS OF ADVERTISEMENT; AND


(B)   SECOND, TO THE PAYMENT OF THE OBLIGATIONS AND PERFORMANCE OF THE SECURED
OBLIGATIONS IN THE MANNER AND ORDER OF PREFERENCE PROVIDED UNDER SECTION 12 OF
THE SECURITY AGREEMENT.


SECTION 4.8            OCCUPANCY AFTER FORECLOSURE.  ANY SALE OF THE TRUST
PROPERTY OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 4.1(D) WILL DIVEST ALL
RIGHT, TITLE AND INTEREST OF TRUSTOR IN AND TO THE PROPERTY SOLD.  SUBJECT TO
APPLICABLE LAW, ANY PURCHASER AT A FORECLOSURE SALE WILL RECEIVE IMMEDIATE
POSSESSION OF THE PROPERTY PURCHASED.  IF TRUSTOR RETAINS POSSESSION OF SUCH
PROPERTY OR ANY PART THEREOF SUBSEQUENT TO SUCH SALE, TRUSTOR WILL BE CONSIDERED
A TENANT AT SUFFERANCE OF THE PURCHASER, AND WILL, IF TRUSTOR REMAINS IN
POSSESSION AFTER DEMAND TO REMOVE, BE SUBJECT TO EVICTION AND REMOVAL, FORCIBLE
OR OTHERWISE, WITH OR WITHOUT PROCESS OF LAW.


SECTION 4.9            ADDITIONAL ADVANCES AND DISBURSEMENTS; COSTS OF
ENFORCEMENT.


(A)   UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT,
BENEFICIARY AND TRUSTEE AND EACH OF THE OTHER SECURED PARTIES SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO CURE SUCH EVENT OF DEFAULT IN THE NAME AND ON
BEHALF OF TRUSTOR.  ALL SUMS ADVANCED AND EXPENSES INCURRED AT ANY TIME BY
BENEFICIARY OR TRUSTEE OR ANY OTHER SECURED PARTY UNDER THIS SECTION 4.9, OR
OTHERWISE UNDER THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS OR
APPLICABLE LAW, SHALL, SUBJECT TO ANY LIMITATIONS THEREON CONTAINED IN ANY LOAN
DOCUMENT, BE PAYABLE ON DEMAND AND SHALL BEAR INTEREST FROM AND INCLUDING THE
DATE THAT SUCH SUM IS ADVANCED OR EXPENSE INCURRED, TO AND EXCLUDING THE DATE OF
REIMBURSEMENT, AT THE INTEREST RATE APPLICABLE TO ABR LOANS PURSUANT TO SECTION
2.11(A) OF THE CREDIT AGREEMENT (PROVIDED THAT FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, INTEREST SHALL ACCRUE ON SUCH
SUMS AT THE DEFAULT RATE APPLICABLE TO BASE RATE LOANS PURSUANT TO SECTION
2.11(C) OF THE CREDIT AGREEMENT), AND ALL SUCH SUMS, TOGETHER WITH INTEREST
THEREON, SHALL BE SECURED BY THIS DEED OF TRUST.

6


--------------------------------------------------------------------------------



(B)   TRUSTOR SHALL PAY ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) OF OR INCIDENTAL TO THE PERFECTION AND ENFORCEMENT OF THIS DEED OF
TRUST, OR THE ENFORCEMENT, COMPROMISE OR SETTLEMENT OF THE OBLIGATIONS OR ANY
CLAIM UNDER THIS DEED OF TRUST, AND FOR THE CURING THEREOF, OR FOR DEFENDING OR
ASSERTING THE RIGHTS AND CLAIMS OF BENEFICIARY IN RESPECT THEREOF, BY LITIGATION
OR OTHERWISE.


SECTION 4.10         NO BENEFICIARY IN POSSESSION.  NEITHER THE ENFORCEMENT OF
ANY OF THE REMEDIES UNDER THIS ARTICLE 4, THE ASSIGNMENT OF THE RENTS AND LEASES
UNDER ARTICLE 5, THE SECURITY INTERESTS UNDER ARTICLE 6, NOR ANY OTHER REMEDIES
AFFORDED TO BENEFICIARY UNDER THE LOAN DOCUMENTS, AT LAW OR IN EQUITY SHALL
CAUSE BENEFICIARY OR ANY OTHER SECURED PARTY TO BE DEEMED OR CONSTRUED TO BE A
“MORTGAGEE IN POSSESSION” OF THE TRUST PROPERTY, TO OBLIGATE BENEFICIARY OR ANY
OTHER SECURED PARTY TO LEASE THE TRUST PROPERTY OR ATTEMPT TO DO SO, OR TO TAKE
ANY ACTION, INCUR ANY EXPENSE, OR PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY WHATSOEVER UNDER ANY OF THE LEASES OR OTHERWISE.


ARTICLE 5
ASSIGNMENT OF RENTS AND LEASES


SECTION 5.1            ASSIGNMENT.   IN FURTHERANCE OF AND IN ADDITION TO THE
ASSIGNMENT MADE BY TRUSTOR IN SECTION 2.1 OF THIS DEED OF TRUST, TRUSTOR HEREBY
ABSOLUTELY AND UNCONDITIONALLY ASSIGNS, SELLS, TRANSFERS AND CONVEYS TO
BENEFICIARY ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO ALL LEASES, WHETHER
NOW EXISTING OR HEREAFTER ENTERED INTO, AND ALL OF ITS RIGHT, TITLE AND INTEREST
IN AND TO ALL RENTS.  THIS ASSIGNMENT IS AN ABSOLUTE ASSIGNMENT AND NOT AN
ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AND BENEFICIARY SHALL HAVE DELIVERED TO TRUSTOR 
THE NOTICE DESCRIBED IN THE LAST SENTENCE OF THIS SECTION 5.1, TRUSTOR SHALL
HAVE A REVOCABLE LICENSE FROM BENEFICIARY TO EXERCISE ALL RIGHTS EXTENDED TO THE
LANDLORD UNDER THE LEASES, INCLUDING THE RIGHT TO RECEIVE AND COLLECT ALL
RENTS.  THE FOREGOING LICENSE IS GRANTED SUBJECT TO THE CONDITIONAL LIMITATION
THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WHETHER OR NOT
LEGAL PROCEEDINGS HAVE COMMENCED, AND WITHOUT REGARD TO WASTE, ADEQUACY OF
SECURITY FOR THE OBLIGATIONS OR SOLVENCY OF TRUSTOR, BENEFICIARY, BY WRITTEN
NOTICE TO TRUSTOR TO THE EFFECT THAT IT INTENDS TO EXERCISE REMEDIES UNDER ANY
LOAN DOCUMENT OR ARTICLE 4, MAY REVOKE SUCH REVOCABLE LICENSE, PROVIDED SUCH
REVOCATION SHALL BE AUTOMATIC IN THE EVENT THE OBLIGATIONS ARE ACCELERATED
PURSUANT TO THE CREDIT AGREEMENT.


SECTION 5.2            PERFECTION UPON RECORDATION.  TRUSTOR ACKNOWLEDGES THAT
BENEFICIARY HAS TAKEN ALL ACTIONS NECESSARY TO OBTAIN, AND THAT UPON RECORDATION
OF THIS DEED OF TRUST, BENEFICIARY SHALL HAVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, A VALID AND FULLY PERFECTED, FIRST PRIORITY, PRESENT ASSIGNMENT
OF THE RENTS ARISING OUT OF THE LEASES AND ALL SECURITY FOR SUCH LEASES. 
TRUSTOR ACKNOWLEDGES AND AGREES THAT UPON RECORDATION OF THIS DEED OF TRUST,
BENEFICIARY’S INTEREST IN THE RENTS SHALL BE DEEMED TO BE PRESENT AND FULLY
PERFECTED, “CHOATE” AND ENFORCED AS TO TRUSTOR AND TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ALL THIRD PARTIES, INCLUDING, WITHOUT LIMITATION, ANY
SUBSEQUENTLY APPOINTED TRUSTEE IN ANY CASE UNDER TITLE 11 OF THE UNITED STATES
CODE (THE “BANKRUPTCY CODE”), WITHOUT THE NECESSITY OF COMMENCING A FORECLOSURE
ACTION WITH RESPECT TO THIS DEED OF TRUST, MAKING FORMAL DEMAND FOR THE RENTS,
OBTAINING THE APPOINTMENT OF A RECEIVER OR TAKING ANY OTHER AFFIRMATIVE ACTION.


SECTION 5.3            BANKRUPTCY PROVISIONS.  WITHOUT LIMITATION OF THE
ABSOLUTE NATURE OF THE ASSIGNMENT OF THE RENTS HEREUNDER, TRUSTOR AND
BENEFICIARY AGREE THAT (A) THIS DEED OF TRUST SHALL CONSTITUTE A “SECURITY
AGREEMENT” FOR PURPOSES OF SECTION 552(B) OF THE BANKRUPTCY CODE, (B) THE
SECURITY INTEREST CREATED BY THIS DEED OF TRUST EXTENDS TO PROPERTY OF TRUSTOR
THAT COMPRISES THE TRUST PROPERTY AND WAS ACQUIRED BEFORE THE COMMENCEMENT OF A
CASE IN BANKRUPTCY AND TO ALL AMOUNTS PAID AS RENTS AND (C) SUCH SECURITY
INTEREST SHALL EXTEND TO ALL RENTS ACQUIRED BY THE ESTATE AFTER THE COMMENCEMENT
OF ANY CASE IN BANKRUPTCY.


SECTION 5.4            NO MERGER OF ESTATES.  SO LONG AS PART OF THE SECURED
OBLIGATIONS REMAIN UNPAID AND UNDISCHARGED, THE FEE AND LEASEHOLD ESTATES TO THE
TRUST PROPERTY SHALL NOT MERGE, BUT

7


--------------------------------------------------------------------------------



SHALL REMAIN SEPARATE AND DISTINCT, NOTWITHSTANDING THE UNION OF SUCH ESTATES
EITHER IN TRUSTOR, BENEFICIARY, ANY TENANT OR ANY THIRD PARTY BY PURCHASE OR
OTHERWISE.


ARTICLE 6
SECURITY AGREEMENT


SECTION 6.1            SECURITY INTEREST.  THIS DEED OF TRUST CONSTITUTES A
“SECURITY AGREEMENT” ON ALL TRUST PROPERTY, A SECURITY INTEREST IN WHICH MAY BE
PERFECTED BY THE FILING OF A FINANCING STATEMENT, TO SECURE THE PAYMENT OF THE
OBLIGATIONS AND PERFORMANCE OF THE SECURED OBLIGATIONS, AND AGREES THAT
BENEFICIARY SHALL HAVE ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
UCC WITH RESPECT TO SUCH PROPERTY.  ANY NOTICE OF SALE, DISPOSITION OR OTHER
INTENDED ACTION BY BENEFICIARY WITH RESPECT TO ANY SUCH COLLATERAL (AS DEFINED
IN THE SECURITY AGREEMENT) SENT TO TRUSTOR AT LEAST TEN (10) DAYS PRIOR TO ANY
ACTION UNDER THE UCC SHALL CONSTITUTE REASONABLE NOTICE TO TRUSTOR.  IF ANY
CONFLICT OR INCONSISTENCY EXISTS BETWEEN THIS DEED OF TRUST AND THE SECURITY
AGREEMENT AS TO ANY PORTION OF THE TRUST PROPERTY CONSTITUTING “COLLATERAL” (AS
DEFINED IN THE SECURITY AGREEMENT), THE SECURITY AGREEMENT SHALL CONTROL.


SECTION 6.2            FINANCING STATEMENTS.  TRUSTOR SHALL PREPARE AND DELIVER
TO BENEFICIARY SUCH FINANCING STATEMENTS, AND SHALL EXECUTE AND DELIVER TO
BENEFICIARY SUCH DOCUMENTS, INSTRUMENTS AND FURTHER ASSURANCES, IN EACH CASE IN
FORM AND SUBSTANCE SATISFACTORY TO BENEFICIARY, AS BENEFICIARY MAY, FROM TIME TO
TIME, REASONABLY CONSIDER NECESSARY TO CREATE, PERFECT AND PRESERVE
BENEFICIARY’S SECURITY INTEREST HEREUNDER.  TRUSTOR HEREBY IRREVOCABLY
AUTHORIZES BENEFICIARY TO CAUSE FINANCING STATEMENTS (AND AMENDMENTS THERETO AND
CONTINUATIONS THEREOF) AND ANY SUCH DOCUMENTS, INSTRUMENTS AND ASSURANCES TO BE
RECORDED AND FILED, AT SUCH TIMES AND PLACES AS MAY BE REQUIRED OR PERMITTED BY
LAW TO SO CREATE, PERFECT AND PRESERVE BENEFICIARY’S SECURITY INTEREST IN THE
TRUST PROPERTY HEREUNDER.  TRUSTOR REPRESENTS AND WARRANTS TO BENEFICIARY THAT
TRUSTOR’S JURISDICTION OF ORGANIZATION IS THE STATE OF DELAWARE.  AFTER THE DATE
OF THIS DEED OF TRUST, TRUSTOR SHALL NOT CHANGE ITS NAME, TYPE OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER (IF ANY), JURISDICTION OF ORGANIZATION OR
LOCATION (WITHIN THE MEANING OF THE UCC) WITHOUT COMPLYING IN FULL WITH THE
TERMS OF THE LOAN DOCUMENTS WITH RESPECT TO ANY SUCH CHANGES.


SECTION 6.3            FIXTURE FILING.  THIS DEED OF TRUST SHALL ALSO CONSTITUTE
A “FIXTURE FILING” FOR THE PURPOSES OF THE UCC AGAINST ALL OF THE TRUST PROPERTY
WHICH IS OR IS TO BECOME FIXTURES.  THE INFORMATION PROVIDED IN THIS SECTION 6.3
IS PROVIDED SO THAT THIS DEED OF TRUST SHALL COMPLY WITH THE REQUIREMENTS OF THE
UCC FOR A DEED OF TRUST INSTRUMENT TO BE FILED AS A FINANCING STATEMENT. 
TRUSTOR IS THE “DEBTOR” AND ITS NAME AND MAILING ADDRESS ARE SET FORTH IN THE
PREAMBLE OF THIS DEED OF TRUST IMMEDIATELY PRECEDING ARTICLE 1.  BENEFICIARY IS
THE “SECURED PARTY” AND ITS NAME AND MAILING ADDRESS FROM WHICH INFORMATION
CONCERNING THE SECURITY INTEREST GRANTED HEREIN MAY BE OBTAINED ARE ALSO SET
FORTH IN THE PREAMBLE OF THIS DEED OF TRUST IMMEDIATELY PRECEDING ARTICLE 1.  A
STATEMENT DESCRIBING THE PORTION OF THE TRUST PROPERTY COMPRISING THE FIXTURES
HEREBY SECURED IS SET FORTH IN SECTION 1.1(I) OF THIS DEED OF TRUST.  TRUSTOR
REPRESENTS AND WARRANTS TO BENEFICIARY THAT TRUSTOR IS THE RECORD OWNER OF THE
TRUST PROPERTY AND THE ORGANIZATIONAL IDENTIFICATION NUMBER OF TRUSTOR IS
3372677.


ARTICLE 7
MISCELLANEOUS


SECTION 7.1            NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN
UNDER THIS DEED OF TRUST SHALL BE GIVEN IN ACCORDANCE WITH SECTION 9.01 OF THE
CREDIT AGREEMENT, THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN BY THIS
REFERENCE, EXCEPT THAT NOTICES REQUIRED BY APPLICABLE LAW SHALL BE GIVEN SOLELY
IN THE MANNER SPECIFIED BY SUCH LAW.


SECTION 7.2            COVENANTS RUNNING WITH THE LAND.  ALL OBLIGATIONS
CONTAINED IN THIS DEED OF TRUST ARE INTENDED BY TRUSTOR AND BENEFICIARY TO BE,
AND SHALL BE CONSTRUED AS, COVENANTS RUNNING WITH THE TRUST PROPERTY.  AS USED
HEREIN, “TRUSTOR” SHALL REFER TO THE PARTY NAMED IN THE FIRST PARAGRAPH OF THIS
DEED OF TRUST AND TO ANY SUBSEQUENT OWNER OF ALL OR ANY PORTION OF THE TRUST
PROPERTY.  ALL PERSONS

8


--------------------------------------------------------------------------------



WHO MAY HAVE OR ACQUIRE AN INTEREST IN THE TRUST PROPERTY SHALL BE DEEMED TO
HAVE NOTICE OF, AND BE BOUND BY, THE TERMS OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT NO SUCH PARTY SHALL BE ENTITLED TO ANY
RIGHTS THEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF BENEFICIARY.


SECTION 7.3            ATTORNEY-IN-FACT.  TRUSTOR HEREBY IRREVOCABLY APPOINTS
BENEFICIARY AS ITS ATTORNEY-IN-FACT, WHICH AGENCY IS COUPLED WITH AN INTEREST
AND WITH FULL POWER OF SUBSTITUTION, WITH FULL AUTHORITY IN THE PLACE AND STEAD
OF TRUSTOR AND IN THE NAME OF TRUSTOR OR OTHERWISE (A) TO EXECUTE AND/OR RECORD
ANY NOTICES OF COMPLETION, CESSATION OF LABOR OR ANY OTHER NOTICES THAT
BENEFICIARY DEEMS NECESSARY AND APPROPRIATE TO PROTECT BENEFICIARY’S INTEREST,
IF TRUSTOR SHALL FAIL TO DO SO PROMPTLY AFTER WRITTEN REQUEST BY BENEFICIARY,
(B) UPON THE ISSUANCE OF A DEED PURSUANT TO THE FORECLOSURE OF THIS DEED OF
TRUST OR THE DELIVERY OF A DEED IN LIEU OF FORECLOSURE, TO EXECUTE ALL
INSTRUMENTS OF ASSIGNMENT, CONVEYANCE OR FURTHER ASSURANCE WITH RESPECT TO THE
LEASES, RENTS, DEPOSIT ACCOUNTS, PROPERTY AGREEMENTS, TAX REFUNDS, PROCEEDS,
INSURANCE AND CONDEMNATION AWARDS IN FAVOR OF THE GRANTEE OF ANY SUCH DEED AND
AS MAY BE NECESSARY OR DESIRABLE FOR SUCH PURPOSE, (C) TO PREPARE AND FILE OR
RECORD FINANCING STATEMENTS AND CONTINUATION STATEMENTS, AND TO PREPARE, EXECUTE
AND FILE OR RECORD APPLICATIONS FOR REGISTRATION AND LIKE PAPERS NECESSARY TO
CREATE, PERFECT OR PRESERVE BENEFICIARY’S SECURITY INTERESTS AND RIGHTS IN OR TO
ANY OF THE TRUST PROPERTY, AND (D) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, TO PERFORM ANY OBLIGATION OF TRUSTOR
HEREUNDER; PROVIDED, HOWEVER, THAT (1) BENEFICIARY SHALL NOT UNDER ANY
CIRCUMSTANCES BE OBLIGATED TO PERFORM ANY OBLIGATION OF TRUSTOR; (2) ANY SUMS
ADVANCED BY BENEFICIARY IN SUCH PERFORMANCE SHALL BE ADDED TO AND INCLUDED IN
THE OBLIGATIONS AND SHALL BEAR INTEREST AT THE HIGHEST RATE AT WHICH INTEREST IS
THEN COMPUTED ON ANY PORTION OF THE OBLIGATIONS; (3) BENEFICIARY AS SUCH
ATTORNEY-IN-FACT SHALL ONLY BE ACCOUNTABLE FOR SUCH FUNDS AS ARE ACTUALLY
RECEIVED BY BENEFICIARY; AND (4) BENEFICIARY SHALL NOT BE LIABLE TO TRUSTOR OR
ANY OTHER PERSON OR ENTITY FOR ANY FAILURE TO TAKE ANY ACTION WHICH IT IS
EMPOWERED TO TAKE UNDER THIS SECTION 7.3.


SECTION 7.4            SUCCESSORS AND ASSIGNS.  THIS DEED OF TRUST SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BENEFICIARY, THE OTHER SECURED PARTIES
AND TRUSTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  TRUSTOR SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF BENEFICIARY, ASSIGN ANY RIGHTS, DUTIES OR
OBLIGATIONS HEREUNDER.


SECTION 7.5            NO WAIVER.  ANY FAILURE BY BENEFICIARY OR THE OTHER
SECURED PARTIES TO INSIST UPON STRICT PERFORMANCE OF ANY OF THE TERMS,
PROVISIONS OR CONDITIONS OF THIS DEED OF TRUST SHALL NOT BE DEEMED TO BE A
WAIVER OF SAME, AND BENEFICIARY AND THE OTHER SECURED PARTIES SHALL HAVE THE
RIGHT AT ANY TIME TO INSIST UPON STRICT PERFORMANCE OF ALL OF SUCH TERMS,
PROVISIONS AND CONDITIONS.


SECTION 7.6            CREDIT AGREEMENT.  IF ANY CONFLICT OR INCONSISTENCY
EXISTS BETWEEN THIS DEED OF TRUST AND THE CREDIT AGREEMENT, THE CREDIT AGREEMENT
SHALL GOVERN.


SECTION 7.7            RELEASE OR RECONVEYANCE.  (A) THE TRANSACTION LIENS (AS
DEFINED IN THE SECURITY AGREEMENT) GRANTED BY TRUSTOR PURSUANT TO THIS DEED OF
TRUST SHALL TERMINATE UPON THE EARLIER OF (I) THE SATISFACTION OF ALL OF THE
RELEASE CONDITIONS (AS DEFINED IN THE SECURITY AGREEMENT) AND (II) THE
SATISFACTION OF ALL OF THE RATINGS RELEASE CONDITIONS (AS DEFINED IN THE
SECURITY AGREEMENT) (SUBJECT TO REINSTATEMENT AS SET FORTH IN SECTION 5.12 OF
THE CREDIT AGREEMENT).


(B)   AT ANY TIME BEFORE THE TRANSACTION LIENS GRANTED BY TRUSTOR PURSUANT TO
THIS DEED OF TRUST TERMINATE, THE BENEFICIARY MAY, AT THE WRITTEN REQUEST OF
TRUSTOR, (I) RELEASE ANY TRUST PROPERTY (BUT NOT ALL OR SUBSTANTIALLY ALL THE
COLLATERAL) WITH PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS OR (II) RELEASE
ALL OR SUBSTANTIALLY ALL THE COLLATERAL WITH THE PRIOR WRITTEN CONSENT OF ALL
LENDERS.


(C)   THE BENEFICIARY SHALL BE FULLY PROTECTED IN RELYING UPON A CERTIFICATE OF
A FINANCIAL OFFICER OF THE BORROWER AS TO WHETHER ALL OF THE RATINGS RELEASE
CONDITIONS ARE SATISFIED.  UPON ANY TERMINATION OF A TRANSACTION LIEN OR RELEASE
OF ANY TRUST PROPERTY, THE BENEFICIARY WILL, AT THE EXPENSE OF

9


--------------------------------------------------------------------------------



TRUSTOR, EXECUTE AND DELIVER TO TRUSTOR SUCH DOCUMENTS AS TRUSTOR SHALL
REASONABLY REQUEST TO EVIDENCE THE TERMINATION OF SUCH TRANSACTION LIEN OR THE
RELEASE OF SUCH TRUST PROPERTY, AS THE CASE MAY BE.


SECTION 7.8            WAIVER OF STAY, MORATORIUM AND SIMILAR RIGHTS.  TRUSTOR
AGREES, TO THE FULL EXTENT THAT IT MAY LAWFULLY DO SO, THAT IT WILL NOT AT ANY
TIME INSIST UPON OR PLEAD OR IN ANY WAY TAKE ADVANTAGE OF ANY STAY, MARSHALLING
OF ASSETS, EXTENSION, REDEMPTION OR MORATORIUM LAW NOW OR HEREAFTER IN FORCE AND
EFFECT SO AS TO PREVENT OR HINDER THE ENFORCEMENT (CONSISTENT WITH THE TERMS OF
THE CREDIT AGREEMENT) OF THE PROVISIONS OF THIS DEED OF TRUST OR THE SECURED
OBLIGATIONS, OR ANY RIGHTS OR REMEDIES PROVIDED HEREUNDER IN FAVOR OF
BENEFICIARY OR ANY OTHER SECURED PARTY.


SECTION 7.9            APPLICABLE LAW.  THIS DEED OF TRUST SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.


SECTION 7.10         HEADINGS.  THE ARTICLE, SECTION AND SUBSECTION TITLES
HEREOF ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY ALTER,
MODIFY OR DEFINE, OR BE USED IN CONSTRUING, THE TEXT OF SUCH ARTICLES, SECTIONS
OR SUBSECTIONS.


SECTION 7.11         SEVERABILITY.  IF ANY PROVISION OF THIS DEED OF TRUST SHALL
BE HELD BY ANY COURT OF COMPETENT JURISDICTION TO BE UNLAWFUL, VOID OR
UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE DEEMED SEVERABLE FROM AND
SHALL IN NO WAY AFFECT THE ENFORCEABILITY AND VALIDITY OF THE REMAINING
PROVISIONS OF THIS DEED OF TRUST.


SECTION 7.12         ENTIRE AGREEMENT.  THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN BENEFICIARY AND
TRUSTOR RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF.  ACCORDINGLY, THE LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


SECTION 7.13         BENEFICIARY AS AGENT; SUCCESSOR AGENTS.


(A)   AGENT HAS BEEN APPOINTED TO ACT AS AGENT HEREUNDER BY THE OTHER SECURED
PARTIES.  AGENT SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS, TO GIVE NOTICES,
TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE OR REFRAIN FROM
TAKING ANY ACTION (INCLUDING, WITHOUT LIMITATION, THE RELEASE OR SUBSTITUTION OF
THE TRUST PROPERTY) IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT, ANY
RELATED AGENCY AGREEMENT AMONG AGENT AND THE OTHER SECURED PARTIES
(COLLECTIVELY, AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR REPLACED FROM TIME TO TIME, THE “AGENCY DOCUMENTS”) AND THIS DEED OF
TRUST.  TRUSTOR AND ALL OTHER PERSONS SHALL BE ENTITLED TO RELY ON RELEASES,
WAIVERS, CONSENTS, APPROVALS, NOTIFICATIONS AND OTHER ACTS OF AGENT, WITHOUT
INQUIRY INTO THE EXISTENCE OF REQUIRED CONSENTS OR APPROVALS OF THE SECURED
PARTIES THEREFOR.


(B)   BENEFICIARY SHALL AT ALL TIMES BE THE SAME PERSON THAT IS AGENT UNDER THE
AGENCY DOCUMENTS.  WRITTEN NOTICE OF RESIGNATION BY AGENT PURSUANT TO THE AGENCY
DOCUMENTS SHALL ALSO CONSTITUTE NOTICE OF RESIGNATION AS AGENT UNDER THIS DEED
OF TRUST.  REMOVAL OF AGENT PURSUANT TO ANY PROVISION OF THE AGENCY DOCUMENTS
SHALL ALSO CONSTITUTE REMOVAL AS AGENT UNDER THIS DEED OF TRUST.  APPOINTMENT OF
A SUCCESSOR AGENT PURSUANT TO THE AGENCY DOCUMENTS SHALL ALSO CONSTITUTE
APPOINTMENT OF A SUCCESSOR AGENT UNDER THIS DEED OF TRUST.  UPON THE ACCEPTANCE
OF ANY APPOINTMENT AS AGENT BY A SUCCESSOR AGENT UNDER THE AGENCY DOCUMENTS,
THAT SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING OR REMOVED AGENT AS THE
BENEFICIARY UNDER THIS DEED OF TRUST, AND THE RETIRING OR REMOVED AGENT SHALL
PROMPTLY (I) ASSIGN AND TRANSFER TO SUCH SUCCESSOR AGENT ALL OF ITS RIGHT, TITLE
AND INTEREST IN AND TO THIS DEED OF TRUST AND THE TRUST PROPERTY, AND
(II) EXECUTE AND DELIVER TO SUCH SUCCESSOR AGENT SUCH ASSIGNMENTS AND AMENDMENTS
AND TAKE SUCH OTHER ACTIONS, AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION
WITH THE ASSIGNMENT TO SUCH

10


--------------------------------------------------------------------------------



SUCCESSOR AGENT OF THE LIENS AND SECURITY INTERESTS CREATED HEREUNDER, WHEREUPON
SUCH RETIRING OR REMOVED AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THIS DEED OF TRUST.  AFTER ANY RETIRING OR REMOVED AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS AGENT, THE PROVISIONS OF THIS DEED OF TRUST
AND THE AGENCY DOCUMENTS SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT UNDER THIS DEED OF TRUST WHILE IT WAS AGENT HEREUNDER.


ARTICLE 8
LOCAL LAW PROVISIONS


SECTION 8.1            INSPECTION.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, TRUSTOR AGREES THAT THE SECURED PARTIES WILL HAVE THE SAME RIGHT,
POWER AND AUTHORITY TO ENTER AND INSPECT THE PREMISES AS IS GRANTED TO A SECURED
LENDER UNDER CALIFORNIA CIVIL CODE § 2929.5, AND THAT BENEFICIARY WILL HAVE THE
RIGHT TO APPOINT A RECEIVER TO ENTER AND INSPECT THE PREMISES AT REASONABLE
TIMES AND AFTER REASONABLE NOTICE TO THE EXTENT SUCH AUTHORITY IS PROVIDED UNDER
APPLICABLE LAW, INCLUDING THE AUTHORITY GIVEN TO THE BENEFICIARY UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE § 564(C).


SECTION 8.2            ENVIRONMENTAL PROVISIONS.  WITHOUT LIMITING ANY OTHER
RIGHTS OR REMEDIES OF THE BENEFICIARY OR ANY OTHER SECURED PARTY, TRUSTOR
ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS RELATING TO ENVIRONMENTAL MATTERS, INCLUDING WITHOUT
LIMITATION, SECTIONS 3.06 OF THE CREDIT AGREEMENT, ARE “ENVIRONMENTAL
PROVISIONS,” AS THAT TERM IS DEFINED IN CALIFORNIA CODE OF CIVIL PROCEDURE §
736(F)(2), MADE BY TRUSTOR RELATING TO THE REAL PROPERTY SECURITY.  TRUSTOR, THE
BENEFICIARY AND THE OTHER SECURED PARTIES INTEND FOR THE FOREGOING SECTIONS TO
SERVE AS THE BENEFICIARY’S AND THE OTHER SECURED PARTIES’ WRITTEN DEMAND AND
TRUSTOR’S RESPONSE CONCERNING THE ENVIRONMENTAL CONDITION OF THE PREMISES AS
REQUIRED BY CALIFORNIA CODE OF CIVIL PROCEDURE § 726.5.  TO THE EXTENT THAT ANY
OF TRUSTOR’S OBLIGATIONS HEREUNDER ARE NOT MADE VALID AND ENFORCEABLE UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE § 736(A), SUCH OBLIGATIONS SHALL, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, BE ENFORCEABLE UNDER THE LAWS OF THE STATE
OF CALIFORNIA OTHER THAN CALIFORNIA CODE OF CIVIL PROCEDURE § 736, AS PROVIDED
IN CALIFORNIA CODE OF CIVIL PROCEDURE § 736(D).


SECTION 8.3            REMEDIES.


(A)   WHERE THE TRUST PROPERTY CONSISTS OF REAL PROPERTY AND PERSONAL PROPERTY,
ANY REINSTATEMENT OF THE OBLIGATION SECURED HEREBY, FOLLOWING DEFAULT AND AN
ELECTION BY THE BENEFICIARY TO ACCELERATE THE MATURITY OF SAID OBLIGATION, WHICH
IS MADE BY TRUSTOR OR ANY OTHER PERSON OR ENTITY PERMITTED TO EXERCISE THE RIGHT
OF REINSTATEMENT UNDER SECTION 2924C OF THE CALIFORNIA CIVIL CODE OR ANY
SUCCESSOR STATUTE, SHALL, IN ACCORDANCE WITH THE TERMS OF SECTION 9604(A)(3)(C)
OF THE UCC, NOT PROHIBIT THE BENEFICIARY FROM CONDUCTING A SALE OR OTHER
DISPOSITION OF ANY PERSONAL PROPERTY OR FIXTURES OR FROM OTHERWISE PROCEEDING
AGAINST OR CONTINUING TO PROCEED AGAINST ANY PERSONAL PROPERTY OR FIXTURES IN
ANY MANNER PERMITTED BY THE UCC; NOR SHALL ANY SUCH REINSTATEMENT INVALIDATE,
RESCIND OR OTHERWISE AFFECT ANY SALE, DISPOSITION OR OTHER PROCEEDING HELD,
CONDUCTED OR INSTITUTED WITH RESPECT TO ANY PERSONAL PROPERTY OR FIXTURES PRIOR
TO SUCH REINSTATEMENT OR PENDING AT THE TIME OF SUCH REINSTATEMENT.  ANY SUMS
PAID TO BENEFICIARY IN EFFECTING ANY REINSTATEMENT PURSUANT TO SECTION 2924C OF
THE CALIFORNIA CIVIL CODE SHALL BE APPLIED TO THE SECURED OBLIGATIONS AND TO THE
BENEFICIARY’S AND TRUSTEE’S REASONABLE COSTS AND EXPENSES IN THE MANNER REQUIRED
BY SECTION 2924C.


(B)   SHOULD THE BENEFICIARY ELECT TO SELL ANY PORTION OF THE TRUST PROPERTY
WHICH IS REAL PROPERTY OR WHICH IS PERSONAL PROPERTY OR FIXTURES THAT
BENEFICIARY HAS ELECTED UNDER SECTION 9604(A)(1)(B) OF THE UCC TO SELL TOGETHER
WITH REAL PROPERTY IN ACCORDANCE WITH THE LAWS GOVERNING A SALE OF REAL
PROPERTY, THE BENEFICIARY OR THE TRUSTEE SHALL GIVE SUCH NOTICE OF DEFAULT AND
ELECTION TO SELL AS MAY THEN BE REQUIRED BY LAW.  THEREAFTER, UPON THE
EXPIRATION OF SUCH TIME AND THE GIVING OF SUCH NOTICE OF SALE AS MAY THEN BE
REQUIRED BY LAW, AND WITHOUT THE NECESSITY OF ANY DEMAND ON TRUSTOR, THE
TRUSTEE, AT THE TIME AND PLACE SPECIFIED IN THE NOTICE OF SALE, SHALL SELL SAID
REAL PROPERTY OR PART THEREOF AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH
IN LAWFUL MONEY OF THE UNITED STATES.  THE TRUSTEE MAY, AND UPON REQUEST OF

11


--------------------------------------------------------------------------------



THE BENEFICIARY SHALL, FROM TIME TO TIME, POSTPONE ANY SALE HEREUNDER BY PUBLIC
ANNOUNCEMENT THEREOF AT THE TIME AND PLACE NOTICED THEREFOR.


(C)   IF THE TRUST PROPERTY CONSISTS OF SEVERAL LOTS, PARCELS OR ITEMS OF TRUST
PROPERTY, THE BENEFICIARY MAY:  (I) DESIGNATE THE ORDER IN WHICH SUCH LOTS,
PARCELS OR ITEMS SHALL BE OFFERED FOR SALE OR SOLD, OR (II) ELECT TO SELL SUCH
LOTS, PARCELS OR ITEMS THROUGH A SINGLE SALE, OR THROUGH TWO OR MORE SUCCESSIVE
SALES, OR IN ANY OTHER MANNER THE BENEFICIARY DEEMS IN ITS BEST INTEREST. 
SHOULD THE BENEFICIARY DESIRE THAT MORE THAN ONE SALE OR OTHER DISPOSITION OF
THE TRUST PROPERTY BE CONDUCTED, THE BENEFICIARY MAY, AT ITS OPTION, CAUSE THE
SAME TO BE CONDUCTED SIMULTANEOUSLY, OR SUCCESSIVELY, ON THE SAME DAY, OR AT
SUCH DIFFERENT DAYS OR TIMES AND IN SUCH ORDER AS THE BENEFICIARY MAY DEEM TO BE
IN ITS BEST INTERESTS, AND NO SUCH SALE SHALL TERMINATE OR OTHERWISE AFFECT THE
LIEN OF THIS DEED OF TRUST ON ANY PART OF THE TRUST PROPERTY NOT SOLD UNTIL ALL
SECURED OBLIGATIONS HAVE BEEN FULLY PAID AND THE OTHER CONDITIONS SET FORTH IN
THE CREDIT AGREEMENT FOR RELEASE OF LIENS HAVE BEEN SATISFIED.  IN THE EVENT THE
BENEFICIARY ELECTS TO DISPOSE OF THE TRUST PROPERTY THROUGH MORE THAN ONE SALE,
TRUSTOR AGREES TO PAY THE COSTS AND EXPENSES OF EACH SUCH SALE AND OF ANY
JUDICIAL PROCEEDINGS WHEREIN THE SAME MAY BE MADE, INCLUDING REASONABLE
COMPENSATION TO THE TRUSTEE AND THE BENEFICIARY, THEIR AGENTS AND COUNSEL, AND
TO PAY ALL EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE TRUSTEE OR
BENEFICIARY IN CONNECTION WITH SUCH SALE OR SALES, TOGETHER WITH INTEREST ON ALL
SUCH ADVANCES MADE BY THE TRUSTEE OR BENEFICIARY AT THE LOWER OF THE DEFAULT
RATE AND THE MAXIMUM RATE PERMITTED BY LAW TO BE CHARGED BY THE TRUSTEE OR
BENEFICIARY.


SECTION 8.4            ADDITIONAL PROVISIONS.


(A)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
BENEFICIARY’S RIGHTS AND REMEDIES UNDER CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 736 SHALL NOT BE WAIVED, LIMITED OR OTHERWISE ADVERSELY AFFECTED BY
VIRTUE OF A FULL OR PARTIAL CREDIT BID UPON FORECLOSURE OF THIS DEED OF TRUST.


(B)   GRANTOR PLEASE NOTE:  IN THE EVENT OF YOUR DEFAULT, THIS DEED OF TRUST AND
APPLICABLE LAW PERMITS THE TRUSTEE TO SELL THE TRUST PROPERTY AT A SALE HELD
WITHOUT SUPERVISION BY ANY COURT AFTER EXPIRATION OF A PERIOD PRESCRIBED BY
LAW.  UNLESS YOU PROVIDE AN ADDRESS FOR THE GIVING OF NOTICE, YOU MAY NOT BE
ENTITLED TO OTHER NOTICE OF THE COMMENCEMENT OF SALE PROCEEDINGS.  BY EXECUTION
OF THIS DEED OF TRUST, YOU CONSENT TO THIS PROCEDURE.  IF YOU HAVE ANY QUESTIONS
CONCERNING IT, YOU SHOULD CONSULT YOUR LEGAL ADVISOR.  BENEFICIARY AND TRUSTEE
URGE YOU TO GIVE BENEFICIARY PROMPT NOTICE OF ANY CHANGE IN YOUR ADDRESS SO THAT
YOU MAY RECEIVE ANY NOTICE OF DEFAULT AND NOTICE OF SALE GIVEN PURSUANT TO THIS
DEED OF TRUST.


(C)   WITHOUT LIMITATION OF THE FOREGOING, TRUSTOR HEREBY SPECIFICALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS OF A PROPERTY OWNER GRANTED
UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1265.225(A), WHICH PROVIDES FOR
ALLOCATION OF CONDEMNATION PROCEEDS BETWEEN A PROPERTY OWNER AND A LIENHOLDER,
AND ANY OTHER LAW OR SUCCESSOR STATUTE OF SIMILAR IMPORT.


SECTION 8.5            WAIVERS.  TRUSTOR, IN ADDITION TO, AND WITHOUT LIMITATION
OF ANY OTHER WAIVERS CONTAINED IN THIS DEED OF TRUST, UNCONDITIONALLY WAIVES ANY
DEFENSE TO THE ENFORCEMENT OF THIS DEED OF TRUST, INCLUDING:


(A)   ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE,
PROTESTS, NOTICES OF PROTEST AND NOTICES OF DISHONOR WITH RESPECT TO THE SECURED
OBLIGATIONS, AND NOTICES OF ACCEPTANCE OF THIS DEED OF TRUST;


(B)   ANY RIGHT TO REQUIRE THE BENEFICIARY TO PROCEED AGAINST BORROWER OR ANY
GUARANTOR AT ANY TIME OR TO PROCEED AGAINST OR EXHAUST ANY SECURITY HELD BY THE
BENEFICIARY AT ANY TIME OR TO PURSUE ANY OTHER REMEDY WHATSOEVER AT ANY TIME;

12


--------------------------------------------------------------------------------



(C)   THE DEFENSE OF ANY STATUTE OF LIMITATIONS AFFECTING THE LIABILITY OF
TRUSTOR HEREUNDER, THE LIABILITY OF ANY OF THE BORROWER OR ANY GUARANTOR UNDER
THE LOAN DOCUMENTS, OR THE ENFORCEMENT HEREOF, TO THE EXTENT PERMITTED BY LAW;


(D)   ANY DEFENSE ARISING BY REASON OF ANY INVALIDITY OR UNENFORCEABILITY OF (OR
ANY LIMITATION OF LIABILITY IN) ANY OF THE LOAN DOCUMENTS OR ANY DISABILITY OF
TRUSTOR OR ANY GUARANTOR OR OF ANY MANNER IN WHICH BENEFICIARY HAS EXERCISED ITS
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, OR BY ANY CESSATION FROM ANY CAUSE
WHATSOEVER OF THE LIABILITY OF TRUSTOR OR THE BORROWER OR ANY GUARANTOR;


(E)   WITHOUT LIMITATION ON CLAUSE (D) ABOVE, ANY DEFENSE BASED UPON ANY LACK OF
AUTHORITY OF THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO
ACT ON BEHALF OF TRUSTOR OR THE BORROWER OR ANY PRINCIPAL OF TRUSTOR OR THE
BORROWER OR ANY DEFECT IN THE FORMATION OF TRUSTOR OR THE BORROWER OR ANY
PRINCIPAL OF TRUSTOR OR THE BORROWER;


(F)    ANY DEFENSE BASED UPON THE APPLICATION BY TRUSTOR OR THE BORROWER OF THE
PROCEEDS OF THE LOANS FOR PURPOSES OTHER THAN THE PURPOSES REPRESENTED BY
TRUSTOR OR THE BORROWER TO THE BENEFICIARY OR INTENDED OR UNDERSTOOD BY THE
BENEFICIARY OR TRUSTOR;


(G)   ANY DEFENSE BASED UPON AN ELECTION OF REMEDIES BY THE BENEFICIARY,
INCLUDING ANY ELECTION TO PROCEED BY JUDICIAL OR NONJUDICIAL FORECLOSURE OF ANY
SECURITY, WHETHER REAL PROPERTY OR PERSONAL PROPERTY SECURITY, OR BY DEED IN
LIEU THEREOF, AND WHETHER OR NOT EVERY ASPECT OF ANY FORECLOSURE SALE IS
COMMERCIALLY REASONABLE, OR ANY ELECTION OF REMEDIES, INCLUDING REMEDIES
RELATING TO REAL PROPERTY OR PERSONAL PROPERTY SECURITY, WHICH DESTROYS OR
OTHERWISE IMPAIRS THE SUBROGATION RIGHTS OF TRUSTOR OR THE RIGHTS OF TRUSTOR TO
PROCEED AGAINST ANY OF THE BORROWER OR ANY GUARANTOR FOR REIMBURSEMENT, OR BOTH
(INCLUDING, WITHOUT LIMITATION, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
580A, 580B, 580D AND 726);


(H)   ANY DEFENSE BASED UPON ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE
OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY OTHER ASPECTS
MORE BURDENSOME THAN THAT OF A PRINCIPAL;


(I)    ANY DEFENSE BASED UPON THE BENEFICIARY’S ELECTION, IN ANY PROCEEDING
INSTITUTED UNDER THE FEDERAL BANKRUPTCY CODE, OF THE APPLICATION OF
SECTION 1111(B)(2) OF THE FEDERAL BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE;


(J)    ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY INTEREST
UNDER SECTION 364 OF THE FEDERAL BANKRUPTCY CODE;


(K)   ANY DUTY OF THE BENEFICIARY TO ADVISE TRUSTOR OF ANY INFORMATION KNOWN TO
THE BENEFICIARY REGARDING THE FINANCIAL CONDITION OF THE BORROWER AND ALL OTHER
CIRCUMSTANCES AFFECTING THE BORROWER’S ABILITY TO PERFORM ITS OBLIGATIONS TO THE
BENEFICIARY, IT BEING AGREED THAT TRUSTOR ASSUMES THE RESPONSIBILITY FOR BEING
AND KEEPING INFORMED REGARDING SUCH CONDITION OR ANY SUCH CIRCUMSTANCES;


(L)    ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR
INDEMNITY, OR ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE BENEFICIARY NOW HAS OR
MAY HEREAFTER HAVE AGAINST THE BORROWER OR ANY BENEFIT OF, OR ANY RIGHT TO
PARTICIPATE IN, ANY SECURITY NOW OR HEREAFTER HELD BY THE BENEFICIARY; AND


(M)  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION
HEREOF, ANY RIGHTS AND BENEFITS WHICH MIGHT OTHERWISE BE AVAILABLE TO TRUSTOR
UNDER CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855, INCLUSIVE, 2899, AND 3433.


SECTION 8.6            SUBROGATION.  TRUSTOR UNDERSTANDS THAT THE EXERCISE BY
THE BENEFICIARY OF CERTAIN RIGHTS AND REMEDIES MAY AFFECT OR ELIMINATE TRUSTOR’S
RIGHT OF SUBROGATION AGAINST THE BORROWER

13


--------------------------------------------------------------------------------



OR ANY GUARANTOR AND THAT TRUSTOR MAY THEREFORE INCUR PARTIALLY OR TOTALLY
NONREIMBURSABLE LIABILITY HEREUNDER.  NEVERTHELESS, TRUSTOR HEREBY AUTHORIZES
AND EMPOWERS BENEFICIARY, ITS SUCCESSORS, ENDORSEES AND ASSIGNS, TO EXERCISE IN
ITS OR THEIR SOLE DISCRETION, ANY RIGHTS AND REMEDIES, OR ANY COMBINATION
THEREOF, WHICH MAY THEN BE AVAILABLE, IT BEING THE PURPOSE AND INTENT OF TRUSTOR
THAT THE OBLIGATIONS HEREUNDER SHALL BE ABSOLUTE, CONTINUING, INDEPENDENT AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS DEED OF TRUST TO THE CONTRARY, TRUSTOR HEREBY SUBORDINATES TO
THE REPAYMENT IN FULL OF ALL OF THE BORROWER’S AND EACH OTHER OBLIGOR’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY CLAIM OR OTHER RIGHTS WHICH TRUSTOR MAY
NOW HAVE OR HEREAFTER ACQUIRE AGAINST THE BORROWER OR ANY GUARANTOR OF ALL OR
ANY OF THE OBLIGATIONS OF THE BORROWER HEREUNDER THAT ARISE FROM THE EXISTENCE
OR PERFORMANCE OF SUCH OF THE BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS, INCLUDING ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION OR INDEMNIFICATION, ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY
OF THE BENEFICIARY AGAINST THE BORROWER OR ANY COLLATERAL WHICH THE BENEFICIARY
NOW HAS OR HEREAFTER ACQUIRES, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES
IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW, BY ANY PAYMENT MADE
HEREUNDER OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE OR
RECEIVE FROM THE BORROWER, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY OR
BY SETOFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY ON ACCOUNT OF SUCH CLAIM
OR OTHER RIGHTS.  TRUSTOR UNDERSTANDS THAT: (I) SECTION 580D OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE GENERALLY PROHIBITS A DEFICIENCY JUDGMENT AGAINST A
BORROWER AFTER A NON-JUDICIAL FORECLOSURE; (II) TRUSTOR’S SUBROGATION RIGHTS MAY
BE DESTROYED BY A NON-JUDICIAL FORECLOSURE UNDER THE DEED OF TRUST (BECAUSE
TRUSTOR MAY NOT BE ABLE TO PURSUE THE BORROWER FOR A DEFICIENCY JUDGMENT BY
REASON OF THE APPLICATION OF SECTION 580D OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE); AND (III) UNDER UNION BANK V. GRADSKY, 265 CAL. APP. 2ND 40 (1968),
A LENDER MAY BE ESTOPPED FROM PURSUING A GUARANTOR FOR A DEFICIENCY JUDGMENT
AFTER A NON-JUDICIAL FORECLOSURE (ON THE THEORY THAT A GUARANTOR SHOULD BE
EXONERATED IF A LENDER ELECTS A REMEDY THAT ELIMINATES THE GUARANTOR’S
SUBROGATION RIGHTS) ABSENT AN EXPLICIT WAIVER.  WITHOUT LIMITATION ON THE
GENERALITY OF THE OTHER WAIVERS CONTAINED IN THIS DEED OF TRUST, TRUSTOR HEREBY
WAIVES (A) THE DEFENSE THAT MIGHT OTHERWISE BE AVAILABLE UNDER GRADSKY, SUPRA
(OR ANY SIMILAR JUDICIAL DECISION OR STATUTE) IN THE EVENT THE BENEFICIARY
PURSUES A NON-JUDICIAL FORECLOSURE, AND (B) ALL RIGHTS AND DEFENSES ARISING OUT
OF AN ELECTION OF REMEDIES BY THE CREDITOR, EVEN THOUGH THAT ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A
GUARANTEED OBLIGATION, HAS DESTROYED THE GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION 580D OF THE CODE
OF CIVIL PROCEDURE OR OTHERWISE.  IN ADDITION, TRUSTOR WAIVES ALL RIGHTS AND
DEFENSES THAT TRUSTOR MAY HAVE BECAUSE THE DEBTOR’S DEBT IS SECURED BY REAL
PROPERTY.  THIS MEANS, AMONG OTHER THINGS THAT THE CREDITOR MAY COLLECT FROM THE
GUARANTOR WITHOUT FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL
PLEDGED BY THE DEBTOR, AND IF THE CREDITOR FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY THE DEBTOR:  (I) THE AMOUNT OF THE DEBT MAY BE REDUCED
ONLY BY THE PRICE FOR WHICH THE COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN
IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; AND (II) THE CREDITOR MAY
COLLECT FROM THE GUARANTOR EVEN IF THE CREDITOR, BY FORECLOSING ON THE REAL
PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT THE GUARANTOR MAY HAVE TO COLLECT
FROM THE DEBTOR.  THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS
AND DEFENSES THE GUARANTOR MAY HAVE BECAUSE THE DEBTOR’S DEBT IS SECURED BY REAL
PROPERTY.  THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS
OR DEFENSES BASED UPON SECTION 580A, 580B, 580D OR 726 OF THE CODE OF CIVIL
PROCEDURE.


SECTION 8.7            INDEPENDENT OBLIGATIONS.  THE OBLIGATIONS OF TRUSTOR
HEREUNDER ARE INDEPENDENT OF THE OBLIGATIONS OF THE BORROWER AND, IN THE EVENT
OF ANY DEFAULT HEREUNDER, A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND
PROSECUTED AGAINST TRUSTOR TO FORECLOSE THIS DEED OF TRUST WHETHER OR NOT
TRUSTOR IS THE ALTER EGO OF THE BORROWER AND WHETHER OR NOT THE BORROWER IS
JOINED THEREIN OR A SEPARATE ACTION OR ACTIONS ARE BROUGHT AGAINST THE
BORROWER.  THE BENEFICIARY’S RIGHTS HEREUNDER SHALL NOT BE EXHAUSTED UNTIL ALL
OF THE SECURED OBLIGATIONS HAVE BEEN FULLY PAID AND PERFORMED.


SECTION 8.8            SUBORDINATION.  WITHOUT LIMITATION ON THE WAIVER AND
RELEASE CONTAINED ABOVE: (I) TRUSTOR SUBORDINATES ALL PRESENT AND FUTURE
INDEBTEDNESS OWING BY THE BORROWER TO TRUSTOR TO THE OBLIGATIONS AT ANY TIME
OWING BY THE BORROWER TO THE BENEFICIARY UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS; AND (II) TRUSTOR AGREES TO MAKE NO CLAIM ON SUCH
INDEBTEDNESS UNTIL ALL OBLIGATIONS

14


--------------------------------------------------------------------------------



OF BORROWER UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE BEEN
FULLY DISCHARGED.  TRUSTOR FURTHER AGREES NOT TO ASSIGN ALL OR ANY PART OF SUCH
INDEBTEDNESS UNLESS THE BENEFICIARY IS GIVEN PRIOR NOTICE AND SUCH ASSIGNMENT IS
EXPRESSLY MADE SUBJECT TO THE TERMS OF THIS DEED OF TRUST.  IF THE BENEFICIARY
SO REQUESTS, (A) ALL INSTRUMENTS EVIDENCING SUCH INDEBTEDNESS SHALL BE DULY
ENDORSED AND DELIVERED TO THE BENEFICIARY,  (B) ALL SECURITY FOR SUCH
INDEBTEDNESS SHALL BE DULY ASSIGNED AND DELIVERED TO THE BENEFICIARY, (C) SUCH
INDEBTEDNESS SHALL BE ENFORCED, COLLECTED AND HELD BY TRUSTOR AS TRUSTEE FOR THE
BENEFICIARY AND SHALL BE PAID OVER TO THE BENEFICIARY ON ACCOUNT OF THE SECURED
OBLIGATIONS BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF
TRUSTOR UNDER THE OTHER PROVISIONS OF THIS DEED OF TRUST, AND (D) TRUSTOR SHALL
EXECUTE, FILE AND RECORD SUCH DOCUMENTS AND INSTRUMENTS AND TAKE SUCH OTHER
ACTION AS THE BENEFICIARY DEEMS NECESSARY OR APPROPRIATE TO PERFECT, PRESERVE
AND ENFORCE THE BENEFICIARY’S RIGHTS IN AND TO SUCH INDEBTEDNESS AND ANY
SECURITY THEREFOR.  IF TRUSTOR FAILS TO TAKE ANY SUCH ACTION, THE BENEFICIARY,
AS ATTORNEY-IN-FACT FOR TRUSTOR, IS HEREBY AUTHORIZED TO DO SO IN THE NAME OF
TRUSTOR.  THE FOREGOING POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND CANNOT
BE REVOKED.


SECTION 8.9            OTHER COLLATERAL.  TRUSTOR ACKNOWLEDGES THAT THIS DEED OF
TRUST IS ONE OF A NUMBER OF MORTGAGES, DEEDS OF TRUST AND OTHER SECURITY
DOCUMENTS (“OTHER SECURITY INSTRUMENTS”) THAT SECURE THE SECURED OBLIGATIONS AND
THE OBLIGATIONS OF THE BORROWER AND OTHER OBLIGORS UNDER THE LOAN DOCUMENTS (THE
“OTHER OBLIGATIONS”).  TRUSTOR AGREES THAT THE LIEN OF THIS DEED OF TRUST SHALL
BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT IN ANY MANNER BE AFFECTED OR
IMPAIRED BY ANY ACTS OR OMISSIONS WHATSOEVER OF THE BENEFICIARY, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE LIEN HEREOF SHALL NOT BE IMPAIRED
BY ANY ACCEPTANCE BY THE BENEFICIARY OF ANY SECURITY FOR OR GUARANTEES OF THE
SECURED OBLIGATIONS AND/OR THE OTHER OBLIGATIONS, OR BY ANY FAILURE, NEGLECT OR
OMISSION ON THE PART OF THE BENEFICIARY TO REALIZE UPON OR PROTECT ANY
OBLIGATION OR OTHER OBLIGATION OR ANY COLLATERAL SECURITY THEREFOR INCLUDING THE
OTHER SECURITY INSTRUMENTS.  THE LIEN HEREOF SHALL NOT IN ANY MANNER BE IMPAIRED
OR AFFECTED BY ANY RELEASE (EXCEPT AS TO THE PREMISES RELEASED), SALE, PLEDGE,
SURRENDER, COMPROMISE, SETTLEMENT, RENEWAL, EXTENSION, INDULGENCE, ALTERATION,
CHANGING, MODIFICATION OR DISPOSITION OF ANY OF THE SECURED OBLIGATIONS OR OTHER
OBLIGATIONS OR OF ANY OF THE COLLATERAL SECURITY THEREFOR, INCLUDING THE OTHER
SECURITY INSTRUMENTS OR OF ANY GUARANTEE THEREOF, AND, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BENEFICIARY MAY AT ITS DISCRETION FORECLOSE,
EXERCISE ANY POWER OF SALE, OR EXERCISE ANY OTHER REMEDY AVAILABLE TO IT UNDER
ANY OR ALL OF THE OTHER SECURITY INSTRUMENTS WITHOUT FIRST EXERCISING OR
ENFORCING ANY OF ITS RIGHTS AND REMEDIES HEREUNDER.  SUCH EXERCISE OF
BENEFICIARY’S RIGHTS AND REMEDIES UNDER ANY OR ALL OF THE OTHER SECURITY
INSTRUMENTS SHALL NOT IN ANY MANNER IMPAIR THE INDEBTEDNESS HEREBY SECURED OR
THE LIEN OF THIS DEED OF TRUST AND ANY EXERCISE OF THE RIGHTS OR REMEDIES OF THE
BENEFICIARY HEREUNDER SHALL NOT IMPAIR THE LIEN OF ANY OF THE OTHER SECURITY
INSTRUMENTS OR ANY OF THE TRUSTEE’S OR BENEFICIARY’S RIGHTS AND REMEDIES
THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRUSTOR
SPECIFICALLY CONSENTS AND AGREES THE BENEFICIARY MAY EXERCISE ITS RIGHTS AND
REMEDIES HEREUNDER AND UNDER THE OTHER SECURITY INSTRUMENTS SEPARATELY OR
CONCURRENTLY AND IN ANY ORDER THAT IT MAY DEEM APPROPRIATE AND WAIVES ANY RIGHTS
OF SUBROGATION.


SECTION 8.10         TRUSTEE.  THE TRUSTEE ACCEPTS APPOINTMENT HEREUNDER WHEN
THIS DEED OF TRUST, DULY EXECUTED AND ACKNOWLEDGED, IS MADE A PUBLIC RECORD. 
THE BENEFICIARY MAY REMOVE THE TRUSTEE AT ANY TIME OR FROM TIME TO TIME AND
APPOINT A SUCCESSOR TRUSTEE, AND UPON SUCH APPOINTMENT, ALL POWERS, DUTIES,
RIGHTS AND AUTHORITY OF TRUSTEE SHALL THEREUPON BECOME VESTED IN SUCH
SUCCESSOR.  SUCH SUBSTITUTE TRUSTEE SHALL BE APPOINTED IN ANY MANNER PERMITTED
OR AUTHORIZED BY APPLICABLE LAW, INCLUDING WITHOUT LIMITATION BY WRITTEN
INSTRUMENT DULY RECORDED IN THE COUNTY OR COUNTIES WHERE THE REAL PROPERTY
ENCUMBERED HEREBY IS LOCATED, WHICH APPOINTMENT MAY BE EXECUTED BY ANY
AUTHORIZED AGENT OF THE BENEFICIARY OR IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. THE TRUSTEE SHALL BE ENTITLED TO RECEIVE, AND TRUSTOR SHALL PAY,
REASONABLE AND CUSTOMARY COMPENSATION TO THE TRUSTEE FOR ITS SERVICES RENDERED
HEREUNDER AFTER ANY EVENT OF DEFAULT AND REIMBURSEMENT TO THE TRUSTEE FOR ITS
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) IN CONNECTION HEREWITH OR THE
EXERCISE OF ANY RIGHT, POWER OR REMEDY HEREUNDER.

15


--------------------------------------------------------------------------------



SECTION 8.11         CONFLICT.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY
PROVISION SET FORTH IN THIS ARTICLE 8 AND ANY OTHER PROVISION IN THIS DEED OF
TRUST, THE PROVISION IN THIS ARTICLE 8 SHALL CONTROL.

                                                                [The remainder
of this page has been intentionally left blank]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Trustor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

TRUSTOR:

MARVELL TECHNOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

Name: Sehat Sutardja

 

Title: President & CEO

 


--------------------------------------------------------------------------------


ACKNOWLEDGMENT

State of

California

)

 

 

)

County of

Santa Clara

)

 

On May 18, 2007, before me, the undersigned, a notary public in and for said
State, personally appeared Sehat Sutardja, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her respective authorized capacity, and that by his/her
signatures on the instrument, the person or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.

Signature

/s/ Diane Parke

 

(seal)

 

 

Capacity of signatory:

 

 


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:

Parcel One:

Parcel A as shown on that certain Notice of Lot Line Adjustment recorded August
16, 1991 in Book L826, at page 0819 of Official Records, Santa Clara County
Records, and excepting therefrom that portion of land described in that certain
document recorded March 10, 1993 for record in Book M660 of Official Records, at
page 1700, Santa Clara County Records;

Together with a portion of Parcel B as shown on said Notice of Lot Line
Adjustment more particularly described as follows:

Beginning on the northerly line of Old Mountain View-Alviso Road at the common
corner of Parcel A and Parcel B as shown on said Notice of Lot Line Adjustment;

Thence along a common line of said Parcel A and Parcel B, North 00° 12’ 36”
East, 602.38 feet to the True Point of Beginning;

Thence leaving said common line, South 64° 28’ 18” West, 65.00 feet to the
beginning of a non-tangent curve to the right, to which point a radial line
bears South 10° 25’ 23” West;

Thence along said non-tangent curve to the right, having a radius of 111.63
feet, through a central angle of 86° 28’ 08” an arc distance of 168.47 feet;

Thence North 26° 42’ 29” West, 30.77 feet to the southerly line of that certain
parcel of land conveyed to the State of California by Grant Deed recorded August
16, 1991, in Book L826, at page 839 of Official Records, said County Records;

Thence along the southerly line of said land conveyed to the State of California
following four (4) courses and distances;

1.             Along a non-tangent curve to the left, having a radius of
10136.00 feet, to which point a radial line bears South 26° 47’ 03” East,
through a central angle of 00° 47’ 52” an arc distance of 141.13 feet;

2.             North 00° 12’ 36” East (North 01° 05’ 17” East), 3.85 (3.47’)
feet;

1


--------------------------------------------------------------------------------


3.             Along a non-tangent curve to the left, having a radius of 9,000
feet and to which point a radial line bears South 29° 17’ 50” East, through a
central angle of 0° 30’ 19” an arc distance of 79.37 feet;

4.             North 66° 32’ 39” East; 75.89 feet to the common line of Parcel A
and Parcel B as shown on said Notice of Lot Line Adjustment;

Thence leaving the southerly line of said land conveyed to the State of
California, along the common line of said Parcel A and Parcel B the following
three (3) courses and distances;

1.             South 62° 07’ 20” West, 104.00 feet to the beginning of a
non-tangent curve to the right, and to which point a radial tine bears South 27°
52’ 50” East;

2.             Along said non-tangent curve to the right, having a radius of
10136.00 feet, through a central angle of 0° 03’ 14” an arc distance of 9.53
feet;

3.             South 00° 12’ 36” West, 207.26 feet to the True Point of
Beginning.

Parcel Two:

Parcel B as shown on that certain Notice of Lot Line Adjustment recorded
August 16, 1991 In Book L826, at page 0819 of Official Records, excepting
therefrom that certain parcel of land conveyed to the State of California, by
deed recorded August 16, 1991, In Book L826 of Official Records at page 839,
Santa Clara County Records.

Also excepting therefrom the following described area:

Beginning on the northerly line of Old Mountain View-Alviso Road at the common
corner of Parcel A and Parcel B as shown on said Notice of Lot Line Adjustment;

Thence along a common line of Parcel A and Parcel B, North 00° 12’ 36” East,
602.38 feet to the True Point of Beginning;

Thence leaving said common line, South 64° 28’ 18” West, 65.00 feet to the
beginning of a non-tangent curve to the right, to which point a radial line
bears South 10° 25’ 23” West;

Thence along said non-tangent curve to the right, having a radius of 111.63
feet, through a central angle of 86° 28’ 08” an arc distance of 168.47 feet;

Thence North 26° 42’ 29” West, 30.77 feet to the southerly line of that certain
parcel of land conveyed to the State of California by Grant Deed recorded August
16, 1991, in Book L826, at page 839 of Official Records, said County Records;

Thence along the southerly line of said land conveyed to the State of California
the following four (4) courses and distances;

1.             Along a non-tangent curve to the left, having a radius of
10136.00 feet, to which point a radial line bears South 26° 47 03” East, through
a central angle of 0° 47’ 52” an arc distance of 141.13 feet;

2


--------------------------------------------------------------------------------


2.             North 00° 12’ 36” East (North 01° 05’ 17” East), 3.85 (3.47’)
feet;

3.             Along a non-tangent curve to the left, having a radius of 9,000
feet and to which point a radial line bears South 29° 17’ 50” East, through a
central angle of 0° 30’ 19” an arc distance of 79.37 feet;

4.             North 66° 32’ 39” East, 75.89 feet to the common line of Parcel A
and Parcel B as shown on said Notice of Lot Line Adjustment;

Thence leaving the southerly line of said land conveyed to the State of
California, along the common line of said Parcel A and Parcel 8 the following
three (3) courses and distances;

1.             South 62° 07’ 20” West, 104.00 feet to the beginning of a
non-tangent curve to the right, and to which point a radial line bears South 27°
52’ 40” East;

2.             Along said non-tangent curve to the right, having a radius of
10136.00 feet, through a central angle of 00° 03’ 14’ an arc distance of 9.53
feet;

3.             South 00° 12’ 36° West, 207.26 feet to the True Point of
Beginning.

APN: 104-52-006, 012, 022 & 023
ARB: 104-44-001, 002, 003, 004

3


--------------------------------------------------------------------------------


EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance by First American Title Insurance Company, order number 4305-5218025C
dated November 7, 2003, the “standard” title exceptions shown on the commitment
to issue such title insurance policy, and such other liens and matters disclosed
by [an updated title search, as such additional matters are reasonably
acceptable to the Beneficiary].


--------------------------------------------------------------------------------